Citation Nr: 1014739	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbosacral spine disability, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from October 1981 to 
November 1981, from January 1986 to July 1988, and from 
October 2003 to September 2005.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision in which the RO, inter 
alia, granted service connection and assigned an initial 20 
percent rating for lumbosacral spine disability, effective 
October 1, 2005 (the day after the date of discharge of the 
Veteran's last period of active duty).  Later that month, the 
Veteran filed a notice of disagreement (NOD) with the initial 
disability rating assigned.  In May 2007, the RO issued a 
statement of the case (SOC), and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2007.

In June 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
lumbosacral spine disability, the Board has characterized 
this matter in light of the distinction noted in Fenderson v. 
West, 
12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

During the Veteran's military service, he was diagnosed with 
lumbosacral degenerative disc disease (DDD) (i.e., 
intervertebral disc syndrome (IVDS)) and advanced discogenic 
disease.  He underwent surgical lumbosacral discectomy at the 
L5-S1and L4-5 levels with anterior and posterior fusion from 
L4 to S1.  During the most recent December 2006 VA 
examination, the Veteran reported that his radicular symptoms 
completely resolved after the surgery but that he continued 
to have persistent, daily low back pain.  Subsequently, a 
December 2007 VA outpatient treatment record reflects that 
the Veteran reported low back pain radiating into his lower 
extremities.

During the June 2009 Board hearing, the Veteran testified 
that  the pain in his back has worsened, and that he is  
unable to stand or sit for long periods of time.  He and his 
representative argued that the Veteran's symptoms markedly 
interfere with employment beyond what is contemplated in the 
schedular rating  criteria, and requested extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b).

The Board finds that, in view of the evidence suggesting 
worsening disability since the December 2006 VA examination, 
more contemporaneous medical findings are needed to evaluate 
the disability on appeal.  See 38 C.F.R. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran 
with a thorough and contemporaneous medical examination); and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo 
VA orthopedic and neurological examinations, by appropriate 
physicians, at a VA medical facility.  The Veteran is hereby 
notified that failure to report to any scheduled 
examination(s), without good cause, may result in a denial of 
the claim for higher rating (as the claim, emanating from an 
original claim for service connection, will be considered on 
the basis of the evidence of record).   See 38 C.F.R. § 3.655 
(2009) (Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy (ies) of the 
notice(s) of the examination(s) sent to him by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Portland VA Medical Center (VAMC) dated through June 2008, 
and psychiatric treatment records dated from March 2009 
through March 2010.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain from the Portland VAMC all outstanding records 
of evaluation and//or treatment of the Veteran's lumbosacral 
spine since June 2008, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
adjudication of the claim should include consideration of 
whether "staged rating" (assignment of different ratings 
for distinct periods of time, based on the facts found) 
pursuant to Fenderson (cited to above), is appropriate.

As a final matter, the Board notes that since the RO's last 
adjudication of this claim, the Board has received additional 
VA outpatient and inpatient psychiatric treatment records 
dated from March 2009 to March 2010.  These records contain 
information pertinent to the claim on appeal; however, this 
evidence has not been initially considered by the RO and a 
waiver of initial RO consideration has not been obtained.  
Hence, on remand, the RO's adjudication of the claim should 
also include consideration of the additionally received 
evidence, in the first instance.  
See 38 C.F.R. § 20.1304 (2009).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all records of evaluation and/or 
treatment for the Veteran's lumbosacral 
spine, since June 2008.  The RO must 
follow the procedures set forth in 38 
C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased rating for a lumbosacral 
spine disability.  The RO should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

4.  After all records/responses received 
from each contacted entity are associated 
with the claims file, the RO should arrange 
for the Veteran to undergo VA neurological 
and orthopedic examinations of his lumbar 
spine, by appropriate physicians, at a VA 
medical facility.  The neurological 
examination should be conducted first, and 
that examination report should be made 
available to the VA orthopedic physician in 
conjunction with his or her examination of 
the Veteran.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his or 
her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

Neurological examination - The physician 
should identify, and comment on the 
existence and frequency or extent of, as 
appropriate, of all neurological impairment 
associated with the Veteran's service-
connected lumbar spine disability, to 
include radiculopathy.  The physician 
should also provide comment as to whether 
any neurological impairment associated with 
the lumbar spine constitute(s) separately 
ratable manifestation(s).  If so, the 
physician should assess the severity of 
such manifestation(s) as mild, moderate, 
moderately severe, or severe.

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar spine.  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If 
pain on motion is observed, the physician 
should indicate the point at which pain 
begins.  In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the physician should express any 
such additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the lumbar 
spine; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable or unfavorable.  

Finally, considering all neurological and 
orthopedic findings, the physician should 
also render findings as to the existence 
and frequency of any incapacitating 
episodes 
(i.e., a period of acute signs and symptoms 
due to IVDS that requires bed rest 
prescribed by a physician and treatment by 
a physician), specifically, whether over 
the prior  12-month period, the Veteran's 
incapacitating episodes had a total 
duration of (a) at least one week, but less 
than  two weeks; (b) at least two weeks, 
but less than four weeks; (c) at least four 
weeks but less than six weeks; or (d) at 
least six weeks.  

The physician should comment on the 
functional effects of the Veteran's lumbar 
spine disability of his activities of daily 
living and employment.

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the 
date and time of the examination(s) sent 
to him by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
initial rating for a lumbosacral spine 
disability, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 
3.321(b), in light of all pertinent 
evidence (to particularly include all 
evidence added to the record since the 
RO's last adjudication of the claim) and 
legal authority.  The RO's adjudication of 
the claim should include consideration of 
whether staged rating, pursuant to 
Fenderson (cited to above), is 
appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered, as 
well ad clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

